Citation Nr: 0623718	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04 31 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the lumbar 
spine.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the cervical spine.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right shoulder.

4.  Entitlement to service connection for lung disease, 
claimed as a residual of exposure to asbestos or radiation.

5.  Entitlement to service connection for a prostate 
disorder, to include as due to radiation exposure.

6.  Entitlement to service connection for tinnitus.

7. Entitlement to service connection for hearing loss. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1940 to August 1945 and from April 1948 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 and January 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

Originally, the only rating issue certified for appellate 
review was evaluation of degenerative joint disease, spine 
and right shoulder, rated as 20 percent disabling.  However, 
the Board's initial review of the record showed that the 
veteran had a long standing, protected, 20 percent rating for 
degenerative joint disease of the cervical-thoracic spine and 
right shoulder; that the RO granted a 20 percent rating for 
degenerative joint disease of the lumbar spine; and, that the 
veteran is appealing both ratings.  Thus, at the time of the 
August 2005 remand, the Board found that the rating issues 
were best described as entitlement to a disability rating in 
excess of 20 percent for degenerative joint disease of the 
cervical-thoracic spine and right shoulder, and entitlement 
to an initial disability rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine.  The RO 
subsequently rated the cervical spine and shoulder 
disabilities separately, at 10 percent each.  Thus, the 
issues have again changed to reflect the current status of 
the claims on appeal.  

The January 2004 decision noted above also included a denial 
of service connection for hearing loss.  In his January 2004 
notice of disagreement, the veteran stated that his hearing 
problems began in the China-Burma Theater, during World War 
II, and that it continues to this day.  The Board construes 
this as statement as a timely Notice of Disagreement (NOD).  
38 C.F.R. §§ 20.201, 20.300, 20.302(a) (2005); Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).  Since the RO never 
issued a Statement of the Case (SOC) addressing this claim, 
the Board must remand this issue so that the RO can send the 
veteran a SOC, and provide him an opportunity to perfect an 
appeal of the issue thereafter by filing a timely substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to initial disability ratings in 
excess of 20 percent for degenerative joint disease of the 
lumbar spine, in excess of 10 percent for degenerative joint 
disease of the cervical spine, and in excess of 10 percent 
for degenerative joint disease of the right shoulder, as well 
as entitlement to service connection for hearing loss and 
tinnitus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his lung and prostate 
disorder claims and has notified him of the information and 
evidence necessary to substantiate his claims.  

2.  The medical evidence shows that the veteran has 
interstitial lung disease as a residual of exposure to 
asbestos during his active service.  

3.  The medical evidence shows that the veteran's benign 
prostate hypertrophy was first diagnosed decades after 
service and there is no competent evidence that suggests a 
causal link between his prostate disorder and any incident of 
active service.  


CONCLUSIONS OF LAW

1.  Service connection for interstitial lung disease is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  Service connection for a prostate disorder, to include as 
due to radiation exposure, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for interstitial lung disease.  Therefore, no further 
development is needed with respect to this claim.

With respect to the other claim addressed in this decision, 
service connection for a prostate disorder, the Board finds 
that a review of VCAA notice letters sent to the veteran in 
February 2003, August 2003, and September 2005 discloses that 
they complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, as the August 2003 VCAA notice for the 
issue of service connection for a prostate disorder preceded 
the January 2004 decision on that issue.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The VCAA letters sent to the veteran in 
February 2003, August 2003, and September 2005 notified him 
and his representative of the status of the evidence as it 
was developed and of the need for substantiating evidence 
from him.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  The veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection for a 
prostate disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  As to the lung disorder, the agency of 
original jurisdiction (AOJ) will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
service connection for a prostate disorder, which includes 
government and private records that the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  Records of treatment at military 
facilities after the veteran retired have been obtained.  VA 
records have also been obtained.  There is no evidence of 
relevant Social Security Administration records.  

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant' s act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4).

As to any duty to provide a medical opinion addressing the 
questions raised in conjunction with the veteran's claim for 
service connection for a prostate disorder,   the Board finds 
that, in the absence of medical evidence of any findings 
relating to a prostate disorder during service or for decades 
thereafter, and with no competent evidence suggesting the 
contended causal link between a current prostate disease and 
service, a medical opinion is not warranted.  Id.  See also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service Connection Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Analysis of 
this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service Connection for Lung Disease

In his January 2004 notice of disagreement, the veteran 
asserted that he had asbestos related lung disease 
(mesothelioma), which occurred while assigned to military 
facilities during and after World War II.  He claims that his 
lung disease was further complicated as a result of exposure 
to radiation during atomic weapons testing after the war.   

Service medical records show the veteran was hospitalized 
from December 1944 to March 1945, with scrub typhus.  In 
January 1945, there were unequivocal clinical signs of 
consolidation in the left lower lobe, although an X-ray study 
did not show consolidation.  

When the veteran was examined for release from active 
service, in November 1949, his lungs and chest X-rays showed 
no significant abnormality.  

A chest X-ray study in November 1950 was negative.  

The report of a general examination in March 1951 shows the 
veteran's lungs and chest were normal and the chest X-ray was 
negative.  

A service medical record dated in February 1953 shows the 
veteran had a fever, coughing and chest pain but a chest 
X-ray was normal.  

In August 1959, there was another episode of chills, fever 
and cough, with pain on the right side of the chest.  Rales 
and wheezes were heard.  Chest X-rays revealed a small 
infiltrate in the right middle lobe.  Repeat X-rays studies 
showed the infiltrate was clearing.  The diagnosis was lobar 
pneumonia.  The veteran was hospitalized for approximately 10 
days and released in September 1959.  

In July 1960, the veteran was admitted for approximately 14 
days hospitalization for acute bronchopneumonia.  Treatment 
included antibiotic therapy.  Repeat chest films showed 
complete clearing of pneumonitis.  

An X-rays study of the right chest, in November 1961, was 
within normal limits.  

The veteran's lungs and chest, and a chest X-ray, were normal 
on his reenlistment examination in November 1961.  

In January 1962, there was a complaint of chest discomfort 
and productive cough.  Rales were heard in the posterior and 
anterior chest.  The diagnosis was viral bronchitis.  

The veteran's lungs and chest, and chest X-ray study, were 
normal on retirement examination in February 1963.  

As a retiree, the veteran was treated at military facilities 
after active service.  There were numerous military X-rays of 
the veteran's chest.  A November 1964 X-ray report shows that 
there were occasional rhonchi and a normal chest on the X-ray 
study.  X-rays of December 1966 showed slightly prominent 
bronchial vascular markings in the left base; the impression 
was a normal chest.  In June 1970, the lung fields were 
clear; the impression was a normal chest.  February 1972 
chest X-rays disclosed small linear densities in the right 
base, representing minimal areas of discoid atelectasis; the 
impression was a normal chest.  In February 1973, there were 
prominent bronchovascular markings compatible with bronchitis 
changes or very minimal bronchopneumonia, in the left lower 
lobe, posteriorly.  In March 1973, the chest was normal and 
the lung fields were clear.  X-rays of February 1977 
disclosed prominent bronchovascular markings in the left base 
with evidence of minimal peribronchial infiltration; the 
findings were compatible with a minimal area of pneumonitis 
in the left lower lobe.  In January 1988, X-rays showed the 
lungs to be hypoexpanded with minimal atelectasis or fibrosis 
in the left base; there was no evidence of pleural effusion 
of pneumothorax.  In February 1988, the lungs were clear, 
without effusion or infiltrate.  The July 1989 X-ray study 
was compared with the February 1988 films and there 
essentially no significant interval change.  No pulmonary 
vascular congestive changes were seen.  The lungs were clear 
of consolidating infiltrate.  Scatted fibrotic scars were 
identified in both lung bases.  

Private records also reflect bronchitis.  Private hospital 
records show an assessment of acute bronchitis in January 
1979 and December 1980.  An upper respiratory infection and 
bronchitis were diagnosed in November 1981.  Clinical notes 
reflect treatment for bronchitis in May 1984, July 1984, 
August 1984, November 1984, and March 1987.  The February 
1981 chest X-ray showed no significant abnormality.  The May 
1983 X-ray study revealed interval development of a small 
area of subsegmental atelectasis in the left base.  In August 
1983, there was a little density at the left costophrenic 
angle which most likely represented scarring.  This was again 
demonstrated in July 1984.  In August 1984, the X-rays showed 
no significant abnormality.  

Pulmonary function testing by VA, in February 2000, was 
interpreted as showing mild to moderate restrictive lung 
disease.   

A VA clinical record, dated in April 2000, shows that the 
veteran first noted shortness of breath approximately one 
year earlier and had progressive dyspnea, to the point that 
he was using oxygen.  A history of cigarette smoking was 
noted.  He had green to yellow phlegm, mostly in the morning.  
He met the criteria for a diagnosis of chronic bronchitis.  
He reported spontaneous wheezing, especially at night.  The 
diagnosis was that pulmonary function tests suggested a 
possible interstitial lung disease.  

A February 2003 VA pulmonary function test was interpreted as 
showing severe airway obstruction.  Additionally, lung 
volumes were reduced indicating a concurrent restrictive 
process.  Diagnoses were severe obstructive airways disease 
and moderately severe restriction possible.   

In April 2003, the veteran had a VA pulmonary examination.  
The examiner reviewed the claims folder and electronic 
medical record, and reviewed the computerized tomography 
results with a radiologist.  It was noted that the veteran 
had had various scans and a number of pulmonary function 
tests.  His pulmonary disease had become apparent in 2000 and 
had progressed since then.  The veteran gave a history of 
living and working in Quonset huts insulated with asbestos.  
He particularly reported living in such a hut, in Korea, for 
13 months.  The physician noted that computerized tomography 
scans showed some interstitial changes, which could not be 
definitely associated with asbestos, but there was no other 
etiology which the doctor could determine.  It was noted that 
the veteran did not have pleural plaques.  Pulmonary function 
tests showed a combined defect.  The veteran was diagnosed 
with chronic obstructive pulmonary disease (COPD). 

In August 2003, the veteran submitted a history of asbestos 
exposure.  He reported that he was assigned to billets and 
working areas that asbestos was in from 1940 to 1962.  

The report of a VA pulmonary outpatient consultation, dated 
in January 2005, shows that the veteran had obstructive lung 
disease and restrictive lung disease most likely from 
asbestos, but it was also observed that breathing 
difficulties were due, in part, to obesity.  

A VA pulmonary clinic follow-up note, dated in April 2005, 
noted that the veteran had asbestos exposure and had a 
combination of restrictive and obstructive disease.  

VA clinical records of August and September 2005 listed 
asbestosis as one of the veteran's problems.  

Conclusion

The RO denied service connection on the basis that the 
veteran was not exposed to asbestos.  He asserts that he was 
exposed by serving in buildings that contained asbestos and 
that were falling apart.  The VA internal guidance 
acknowledges that even a few moths of exposure could cause 
the disease and that it could be associated with tearing down 
old structures.  So, it is reasonable that spending a year 
working in older structures with asbestos, which were not in 
good condition, could expose a person to asbestos.  At any 
rate, it is apparent that the VA physician found this 
explanation of exposure to be reasonable and that the 
veteran's restrictive, interstitial lung changes are due to 
asbestos.  The VA records reflect that this physician saw the 
veteran several times and was familiar with the case.  It is 
apparently complicated by various factors and different types 
of lung disease; however, the physician reviewed the 
extensive test results and concluded that the restrictive or 
interstitial component of the veteran's lung disease is 
likely to be the result of exposure to asbestos during his 
active military career.  Accordingly, service connection for 
interstitial lung disease due to in-service exposure to 
asbestos is warranted.  

Service Connection for a Prostate Disorder

In his January 2004 notice of disagreement, the veteran 
reported that he was involved in atomic tests in Nevada 
following World War II and that resulted in his prostate 
problems.  He asserts that his prostate condition should be 
presumed to have resulted from exposure to radiation.  The 
Board finds no support for that assertion.  

When the veteran was examined for release from active 
service, in November 1949, his genitourinary system, 
including prostate, showed no significant abnormality.  

The report of a general examination in March 1951 shows the 
veteran's genitourinary system was normal.  

In July 1960, the veteran was admitted for approximately 14 
days hospitalization for acute bronchopneumonia.  Admission 
examination showed the prostate to be small and non-tender.  

The veteran's genitourinary system was normal on reenlistment 
examination in November 1961 and on retirement examination in 
February 1963.  

These normal findings, in service, document a lack of 
pertinent injury or disease and show that there is no 
continuity of prostate symptomatology beginning in service.  

In October 1992, the retired veteran was seen at a military 
facility for various complaints, including that his kidneys 
hurt.  He was examined and his prostate was found to be 
within normal limits.  A test for the prostate screening 
antigen (PSA), in September 1993, had results within normal 
limits.  In April 1995, the PSA test results and prostate 
examination were within normal limits.  An April 1996 note 
from the military facility contains an assessment of benign 
prostatic hypertrophy (BPH).  

The earliest assessment of a prostate disorder, BPH, is found 
in a March 1996 report from a private urologist.  The veteran 
was noted to have a bladder outlet obstruction as the result 
of his BPH.  The prostate was 4 by 4 centimeters, smooth, and 
nontender, with no nodularity or bogginess.  Testing included 
a bladder scan and renal sonogram.  The assessment was 
bladder outlet obstruction, BPH, prostatitis, and balanitis.  

Numerous reports show that the private urologist continued to 
see the veteran about twice a year.  The bladder outlet 
obstruction and BPH continued.  The most recent report, from 
April 2003, had an assessment of urinary frequency associated 
with chronic prostatitis, no recurrence; minimal bladder 
outlet obstruction, BPH, no change; and renal insufficiency.  

VA clinical notes of 1998 and 1999 also confirm the diagnosis 
of BPH.  The VA clinical notes show that the PSA tests were 
consistently within normal limits.  A VA note, dated in 
January 2003 states that the PSA is well within normal limits 
and the veteran had no particular problems voiding at that 
time.  VA clinical notes show some mild balanitis, of fungal 
origin, involving the glans of the penis in February 2004.  
There was no report of additional prostate problems.  VA 
clinical notes of September 2004 and March 2005 reflect a 
continuation of BPH with bladder outlet obstruction symptoms.  

Conclusion

The regulations provide for special development to determine 
the exposure to ionizing radiation, if a veteran has a 
"radiogenic disease."  38 C.F.R. § 3.311 (2005).  
"Radiogenic diseases" are defined by regulation and include 
all forms of leukemia, except chronic lymphatic (lymphocytic) 
leukemia, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, parathyroid adenoma, 
tumors of the brain and central nervous system, lymphomas 
(other than Hodgkin's disease), lung cancer, prostate cancer 
and any other cancer.  38 C.F.R. § 3.311(b)(2).  The 
regulation does not provide a general presumption that any 
prostate disorder.  

In this case, the veteran has a prostate disorder, which has 
not been diagnosed as prostate cancer; it is not a radiogenic 
disease and does not qualify for the development required in 
those cases.  The military, private, and VA examiners are in 
agreement that the veteran has BPH with bladder outlet 
obstruction.  That is, all the medical professionals are in 
agreement that the veteran has prostate disease but not 
prostate cancer.  The veteran has contended that his prostate 
disorder was caused by radiation exposure.  There is no 
presumption in the law to support such a connection.  There 
is nothing in the evidence, by way of treatise or medical 
opinion, which would link the veteran's BPH or bladder outlet 
obstruction to radiation exposure.  In this case, we have 
only the veteran's opinion as a lay witness that his current 
conditions are the result of exposure to radiation in 
service.  That opinion is not competent evidence.  38 C.F.R. 
§ 3.159(a) (2005).  See also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Since there is no competent evidence of a 
radiogenic disease in this case, the development required for 
such diseases by section 3.311 is not required in this case.   

Turning next to the question of service connection on a one 
year presumptive or direct incurrence basis (38 U.S.C.A. 
§§ 1110, 11112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309), there is nothing, by way of competent evidence, to 
link this disorder to service.  There was no documented 
prostate disease or injury during service.  There were normal 
findings on the 1949 examination and during the veteran's 
subsequent service.  Most importantly, there were normal 
findings on the 1963 separation examination.  That 
examination was performed by a trained medical professional, 
so it is competent evidence as to the veteran's condition 
just before he left service; and, in this case, it shows the 
veteran's genitourinary system was normal.  There was no post 
service continuity of prostate symptoms.  38 C.F.R. § 3.303.  
Following service, approximately 33 years passed without any 
competent medical documentation of a prostate disorder, 
despite treatment for other conditions.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  All these factors added up to a 
preponderance of evidence against the veteran's claim that 
his prostate disorder is service-connected.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a prostate disorder, the 
benefit of the doubt doctrine is not applicable and the 
appeal for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for interstitial lung disease is granted.  

Service connection for a prostate disorder, to include as due 
to radiation exposure, is denied.


REMAND

Turning first to the claims for increased ratings for the 
veteran's service-connected degenerative joint disease of the 
cervical spine, lumbar spine and right shoulder, the Board 
notes at the outset that in August 2005, the Board pointed 
out in a remand that, while the statement of the case (SOC) 
discussed the new rating criteria and how it affected the 
RO's decision, it must also provide a citation to pertinent 
laws and regulations.  38 U.S.C.A. § 7105(d)(1)(B) (West 
2002).  Review of the SOC does not disclose any citation for 
the new rating criteria.  It was necessary to provide the 
citation in a supplemental statement of the case (SSOC).  The 
Board specified that if any benefit sought on appeal remained 
denied, the appellant and his representative should be 
provided a SSOC, including both old and new rating criteria, 
as well as citations.  The AMC failed to comply with this 
requirement, despite supplemental statements of the case 
issued in December 2005 and February 2006.  The Court has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders and that VA has a duty to ensure 
compliance with the terms of the remand.   Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Consequently, the Board must 
again remand the rating issues.  

The new spine rating criteria provide that neurologic 
manifestations will be rated separately.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2005).  On the September 2005 VA examination 
of the veteran's thoracolumbar spine, deep tendon reflex 
responses in the lower extremities were decreased.  This 
needs to be further evaluated to rate the service-connected 
degenerative joint disease of the spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002, 2003) and Diagnostic 
Code 5243 (2005). 

The Board also finds that the veteran should be afforded an 
examination to determine the likelihood that his hearing loss 
or tinnitus began during service or is causally linked to 
some incident of active duty, to include acoustic trauma.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  

As noted in the introduction, the veteran has submitted a 
timely Notice of Disagreement with that the RO's January 2004 
determination denying service connection for hearing loss.  
38 C.F.R. §§ 20.201; 20.300, 20.302(a); Gallegos, supra.  
Because a Statement of the Case has not yet been issued, a 
remand for this action is necessary. See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the issues of entitlement to initial disability 
ratings in excess of 20 percent for degenerative joint 
disease of the lumbar spine, in excess of 10 percent for 
degenerative joint disease of the cervical spine, and in 
excess of 10 percent for degenerative joint disease of the 
right shoulder, as well as entitlement to service connection 
for hearing loss and tinnitus, are REMANDED for the following 
action:

1.  The AMC/RO should contact the 
veteran and provide him with notice of 
the evidence not of record that is 
necessary to substantiate his claims 
for higher ratings, which includes the 
provisions of the old rating criteria, 
38 C.F.R. § 4.71a, Codes 5290, 5292, 
5293, 5295 (2002); as well as the 
provisions of the current rating 
criteria, General Rating Formula for 
Diseases and Injuries of the Spine, 
38 C.F.R. § 4.71a, Code 5242 (2005), 
and his claims for service connection 
for hearing loss and tinnitus.

The AMC/RO should notify the veteran of 
what evidence he should provide and what 
evidence VA will obtain in compliance 
with 38 U.S.C.A. § 5103 and § 5103A with 
respect to the claims for higher ratings 
and service connection that remain on 
appeal.

The AMC/RO should request that the 
veteran provide any evidence in his 
possession that pertains to his increased 
rating claims and his claims for service 
connection for tinnitus and hearing loss 
that has not been furnished previously.  
See 38 C.F.R. § 3.159(b).

In conjunction with the foregoing, the 
AMC/RO should include corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that provides an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
for service connection for hearing loss 
and tinnitus on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should issue a Statement of the 
Case to the veteran and his representative 
addressing the issue of entitlement to 
service connection for hearing loss.  The 
Statement of the Case should include all 
relevant law and regulations pertaining to 
the claim. The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 20.302(b) 
(2005).

3.  The veteran should be scheduled for 
orthopedic and neurological examinations 
to determine the manifestations of his 
service-connected cervical and lumbar 
spine disabilities, and his service-
connected right shoulder disability.  The 
claims folder should be made available to 
the examiner(s) for review.  The 
examination must include range of motion 
studies of the cervical and thoracolumbar 
spines, and the examiner must identify all 
objective neurologic abnormalities that 
may be associated with the cervical and 
lumbar spine disorders, or the right 
shoulder disability, to include which 
nerves, if any, are involved and the 
extent of the deficit of each nerve 
involved.  

The examiner is also requested to report 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran has any additional limitation 
of motion of the cervical spine, lumbar 
spine or right shoulder due to pain or 
flare-ups of pain, supported by objective 
findings, and whether there is any such 
additional limitation of motion due to 
excess weakness, fatigability, 
incoordination, or any other relevant 
symptoms or signs attributable to the 
veteran's disabilities of the cervical 
spine, lumbar spine and right shoulder.  
The examiner should report such findings 
in degrees of motion (i.e., additional 
loss of spine or shoulder motion in 
degrees).

4.  The veteran should be scheduled for 
audiological and ear (ENT) examinations to 
determine if his tinnitus or hearing loss 
began during or is linked to service.  The 
claims folder should be made available to 
the examiners for review prior to the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation and any 
tests that are deemed necessary, the ENT 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's tinnitus 
or hearing loss began during service or as 
the result of some incident of active 
duty, to include exposure to excessive 
noise.  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed onset 
date or cause, whereas "less likely" would 
weigh against the claim.

The clinician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

5.  The AMC/RO should review the claims 
file and ensure that no other notification 
or development action is indicated.  If 
further action is required, the AMC/RO 
should undertake it before further 
adjudication of the claims.

6.  The AMC/RO should adjudicate the 
claims for service connection for 
tinnitus and the assignment of higher 
initial ratings for degenerative joint 
disease of the cervical spine and 
lumbar spine, considering both old and 
current rating criteria, as well as 
whether a staged rating or ratings are 
warranted under Fenderson v. West, 12 
Vet. App. 119 (1999).  If any benefit 
sought is not granted to the veteran's 
satisfaction or, in the case of the 
claim for service connection for 
tinnitus, if that latter claim is 
denied, the RO/AMC should issue a 
supplemental statement of the case 
(SSOC), which includes the provisions 
of the old rating criteria, 38 C.F.R. 
§ 4.71a, Codes 5290, 5292, 5293, 5295 
(2002); as well as the provisions of 
the current rating criteria, General 
Rating Formula for Diseases and 
Injuries of the Spine, 38 C.F.R. 
§ 4.71a, Code 5242 (2005).  An 
appropriate period of time should be 
allowed for response to the SSOC.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


